 AMERICAN OIL COMPANY393American Oil CompanyandOil,Chemical and Atomic WorkersInternational Union,AFL-CIO,Petitioner.Cases Nos. 14-RC-4888 and 14-RC-4889.August 10, 1965DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9 (c) of the NationalLabor Relations Act, as amended, a consolidated hearing was heldbefore Hearing Officer Herbert S. Davidoff.The Hearing Officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Thereafter, the Employer and the Petitioner filedbriefs.Upon the entire record in this case, including the briefs filed herein,the National Labor Relations Board finds:1.The Employer is engaged in commerce within the meaning of theAct and it will effectuate the purposes of the Act to assert jurisdictionherein.2.The labor organizations involved claim to represent certainemployees of the Employer.,3.Questions affecting commerce exist concerning the representa-tion of employees of the Employer within the meaning of Sections9(c) (1) and 2(6) and (7) of the Act.4.The Employer operates an oil refinery at Wood River, Illinois.The Petitioner seeks to represent the employees of this refinery in twoseparate units: one comprised of operating and maintenance employ-ees, and the other of office and clerical employees.The parties agreethat the proposed office and clerical unit, which corresponds with a unitpreviously found appropriate by the Board, is appropriate." The par-ties also agree that operating and maintenance employees constitute anIIn Case No 14-RC-4888 the following Unions were permitted to intervene as JointIntervenors: United Association of Journeymen and Apprentices of the Plumbing andPipefitting Industry of the United States and Canada, Local 553, AFL-CIO, Sheet MetalWorkers International Association, Local 268, AFL-CIO ; International Hod Carriers,Building and Common Laborers Union of America, Local 338, AFL-CIO ; Brotherhood ofPainters,Decorators and Paperhangers of America, Local 917, AFL-CIO ; Bricklayers,Masons and Plasterers International Union of America, Local 8, AFL-CIO, InternationalBrotherhood of Boilermakers, Iron Ship Builders, Blacksmiths, Forgers and Helpers,Local 483, AFL-CIO ; International Union of Operating Engineers, Local 525, AFL-CIO ;International Association of Heat and Frost Insulators and Asbestos Workers, Local 56,AFL-CIO ; International Brotherhood of ElectricalWorkers,Local 649, AFL-CIO ;United Brotherhood of Carpenters and Joiners, Carpenters District Council ofMadisonCounty and Vicinity, Illinois, AFL-CIO, International Association of Machinists, DistrictNo. 9, AFL-CIO ; and International Brotherhood of Teamsters, Chauffeurs,Warehousemenand Helpersof America, Local 525.Independent Oil Workers Union also intervened in Case No 14-RC-4888 and in CaseNo 14-RC-4889 It later withdrew from participation in Case No. 14-RC-4889Independent Oil Workers Union, Local No 15, intervened in Case No. 14-RC-4889Independent Oil Workers Union, Local 115, intervened in both cases but later with-drew from the proceeding2StandardOil Company(Indiana),98 NLRB 282154NLRB No. 27. 394DECISIONSOF NATIONAL LABOR RELATIONS BOARDappropriate unit.They disagree, however-and this is the sole issue-as to whether "process supervisors"' who, prior to their reclassifica-tion on September 29, 1964, had the job titles of stillman, pumper,engineer, and treater, are supervisors within the meaning of Section2 (11) of the Act.3 The Employer contends that they are, and the Peti-tioner and the Intervenors that they are not.Bargaining HistoryFor several years before 1951, the Employer bargained with Local115, Central States Petroleum Union, for operating and maintenanceemployees, excluding supervisors. In 1959, Local 115 became an affili-ate of Independent Oil Workers Union but continued to represent thesame employees. The most recent collective-bargaining contract cover-ing operating and maintenance employees was effective from December1960 to December 1963, when it was terminated by Local 115.During the entire bargaining history, stillmen, pumpers, engineers,and treaters, the individuals who the Employer contends have nowbecome supervisors under the job title of "process supervisors," wereconsidered part of the bargaining unit as non supervisory employeesand were covered by the terms of the various collective-bargaining con-tracts negotiated by Local 115 and the Employer.The Changeover to Process SupervisorThe Petitioner filed its petition seeking to represent operating andmaintenance employees on July 1, 1964.On September 15, 1964, theRegional Director notified the parties that a hearing on the petitionwould be held on October 6, 1964. On September 29, 1964, 2 weeksafter the notification of hearing, the Employer distributed a bulletinto the individuals involved and to employees generally "for the pur-pose of clarifying and establishing the position and supervisory status"of stillmen, pumpers, engineers, and treaters on certain of its units.The bulletin, as set out in Appendix A, announced that the incum-bents in the foregoing positions were reclassified as "process super-visors" and described their "authority, duties and responsibilities" asincluding the authority responsibly to direct the work of employees ontheir shifts, effectively to recommend changes in their status, adjusttheir grievances, and discipline them.According to the Employer'sbrief, "There is no need to go beyond the bulletin of September 29, 1964,a Section 2(11) of the Act reads: "The term `supervisor' means any individual havingauthority,in the interest of the employer,tohire, transfer,suspend,lay off, recall,promote, discharge,assign,reward,or discipline other employees,or responsibly to directthem, or to adjust their grievances,or effectively to recommend such action,if in con-nection with the foregoing the exercise of such authority is not of a merely routine orclericalnature,but requires the use of independent judgment." AMERICAN OIL COMPANY395and the related matters in determining the supervisory status of theProcess Supervisors.": the bulletin was drawn "with the statutorydefinition [of supervisor] in mind."DiscussionWhether an individual is a supervisor within the Act's definitioncannot be determined simply by referring to the job title or by exam-ining a theoretical expression of his responsibilities and duties in abulletin.4As the court stated in theSouthern Bleachergcase : 5... the employer cannot make a supervisor out of a rank and fileemployee simply by giving him the title and theoretical power toperform one or more of the enumerated supervisory functions.The important thing is the possession and exercise of actual super-visory duties and authority and not the formal title. It is a ques-tion of fact in every case as to whether the individual is merely asuperior workman or leadman who exercises the control of a skilledworker over less capable employees, or is a supervisor who sharesthe power of management.And the fact that the conferring of alleged supervisory authority onindividuals who had theretofore been considered nonsupervisory fol-lowed shortly after the filing of a representation petition and repre-sented an apparent attempt to remove them from the bargaining unitis reason for scrutinizing carefully all the surrounding factors in deter-mining whether the authority conferred was real or only theoretical.6The plant organization:The refinery is organized into seven divi-sions, of which three are staff and four are operating and maintenance.The latter are: (1) light oils division, (2) chemicals and heavy prod-ucts division, (3) utilities division, and (4)mechanical division.Process supervisors work only in the light oils, chemicals and heavyproducts, and utilities divisions.Accordingly, we are concerned onlywith these three divisions.Each of the three divisions has a numberof departments and subdepartments.The organization of the threedivisions is as follows :The light oils division:This division has three departments-crude-cracking, finishing, and loading.The crude-cracking department includes the No. 5 pipe still, thefluid catalytic cracking unit (referred to as No. 2 FCU of the catcracker), and the ultraformer.4 AT L R B. v. Southern Bleachery&PrintWorks,Inc.,257 F 2d 235, 239 (C A 4),cert.denied 359 U S 911;Cinch Manufacturing Corporation,98 NLRB 781, 7835NL R B. v. Southern Bleachery&Print Works,Inc, supra.6 American Finishing Company,86 NLRB 412,417;N.L.R B. v. Lindsay Newspapers,Inc.,315 F. 2d 709 (C A. 5) 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe finishing department includes the central pumphouse,7 thebutane polymerization plant No. 2 (referred to as the poly plant),the sulfuric acide alkylation plant (referred to as the alky plant), andNo. 2 vapor recovery unit.The loading department covers barge and tank loading.A superintendent is in charge of the division.Each of the threedepartments in the division is headed by a general foreman and threeor four shift foremen.Each of the several units in the departments isheaded by an assistant general foreman." There is also an additionalforeman in charge of the truck rack at the pumphouse.There are 28 process supervisors in the light oils division evenlydivided between the crude-cracking and the finishing departments.Aprocess supervisor on each shift generally works in a unit with two orthree other employees.The chemicals and heavy products division:This division is dividedinto two departments-chemicals manufacturing or additive depart-ment and asphalts or heavy products department.The chemicals manufacturing department units include the deter-gent additives plant, sulfurizing plant, sulfurized dipentene plant, syn-thetic lubricant or syntholube plant, and the BOT plant.9The heavy products department units include the asphalt plant,asphalt packaging plant, compound house, and barrel house.A superintendent is in charge of the division.Each department isheaded by a general foreman and two assistant foremen. In addition,the asphalt packaging unit and barrel house unit each has a foremanin charge.There are also four shift foremen who perform supervisoryduties in the two departments comprising the division.There are 13 process supervisors in the division, of whom 9 are inthe chemicals department and 4 in the heavy products department.The process supervisor generally works with two or three otheremployees on each shift.The utilities division:This division includes a boilerroom, turbineroom, water treating plant, and air compressors.The division is supervised by a superintendent, two general foremen,and four shift foremen.There are four process supervisors.They work in the boilerroomwith from three to four operators and one tube blower.The duties of the process supervisors and their assistants:The spe-cific duties of the different process supervisors on each of the depart-mental subdivisions are set out in the record more in conclusory thanin descriptive language.The record shows, however, and the parties7 The pumphouse includes the continuousheater oilsweetening plant andthe con-tinuous LCGOcaustic washing plant.8 The alkylation plant andNo. 2 vapor recovery unitare headedby thesame assistantgeneral foreman.0 BOT is an abbreviation for bisdioctyldithiadiazole AMERICAN OIL COMPANY397do not disagree, that the process supervisors' relationship and author-ity with respect to the operators on the various units is substantiallyalike.We describe, as representative, the duties of employees at thecat cracker which is in the light oils division.Employees in this unitmaintain air flow from the blower, maintain valve control on gasesleaving the generator, control levels of catalysts, maintain tempera-tures and pressures in the vessels, and watch the rate of flow of "gasoil" entering the reactor.This work involves the observation of theblower and other equipment, as well as reading and adjustment of indi-cators and instruments on a control board in a control room.Thework, including that of the process supervisor, normally requires mov-ing about the unit, observation and reading of gauges and equipment.turning valves and switches, recordkeeping, and cleaning the unit. Theemployees' equipment includes such tools as wrenches, flashlights, andscrewdrivers.Their clothing includes goggles, respirators, hard hats,protective clothing, and gloves.The process supervisor works directly in the unit and also spendsmuch of his time in the control room or in the immediate area.Hemay tell an operator to make changes to insure reactor temperatures,but the operator or boardman on the unit may himself make any neces-sary adjustments.Routine changes are normally made by operatorswithout consultation with the process supervisor.Routine testing andsampling is performed by the unit operators or by laboratory employ-ees, and maintenance work is performed by employees in the separatemechanical division.The process supervisor may order repairs, over-see safety aspects of the work, and direct operators to check that theequipment is repaired satisfactorily.Progression and wage rates:The stillman, treater, pumper, andengineer classifications required several years of training to attain.The progression was from operator (first year), to operator (secondyear), to operator, and then to treater, pumper, stillman, or engineer.This last job was the highest paid nonsupervisory job covered by the1960 collective-bargaining contract.The wage was $3.625-equivalentto that of the carpenter patternmaker.There was a 351/2-cent differ-ence between it and the next lower classified job. Thereafter, in April1962, the Employer granted a 3-percent wage increase to everyone-including the disputed group.Thus, the process supervisor's hourlywage after April 1962 and before the September 1964 changeover wasapproximately $3.73.In September 1964, when the stillmen were designated process super-visors, the Employer changed the process supervisors' method of pay-ment from an hourly wage to a monthly salary. The salary was set at$750 a month and the merit system, applicable to supervisors, was madeapplicable to them. It permitted earnings up to about $10,000. 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDProcess Supervisor Galliher testified that he earned $8,420 in 1963on an hourly basis and that under his current monthly salary he canearn $9,000.He said that the new salary, taking into account past over-time and holiday benefits as well as a wage increase granted to hourlypaid employees after the April 1962 increase, would amount to but$243 more than his 1963 annual earnings. Light Oils Division Super-intendent Gifford testified that shift foremen's earnings were at least5 percent more than those of process supervisors and could range up to25 to 30 percent more than those of the process supervisors.Supervision:As previously stated, process supervisors work iii threedivisions : light oils, chemicals and heavy products, and utilities.Eachof these divisions is headed by a superintendent.10 Included in theundisputed supervisory hierarchy beneath the division superintendentare general foremen, assistant general foremen, foremen, and shiftforemen.There are 28 process supervisors in the light oils division,13 in the chemicals and heavy products division, and 4 in the utilitiesdivision.Each of the process supervisors generally works with one tothree operators; in a few instances he may work with four or five.Before September 29, 1964, the date of reclassification, there were19 supervisors in the light oils division to 130 to 140 hourly paidemployees, or 1 supervisor to approximately 7 employees. If we wereto find that the former stillmen, pumpers, engineers, and treaters arenow supervisors, there would be 47 supervisors to 105 to 115 employeesin that division, or 1 supervisor to slightly more than 2 employees. Theratio of supervisors to nonsupervisors in the chemicals and heavyproducts division and in the utilities division would not be significantlydifferent.Alleged supervisory authority of process supervisors :Contrary tothe Employer's contention, the record shows that the individuals indispute do not have power effectively to recommend changes in thestatus of other employees and they have not adjusted grievances or dis-ciplined employees.The record shows that the Employer has not hired employees forseveral years and hiring procedures are not now defined. Thus, we donot consider persuasive testimony by Light Oils Superintendent Gif-ford that the process supervisor "would be consulted if any hiring weredone."There is no showing that process supervisors can transfer employees.There have been no interplant transfers.The record further showsthat intraplant transfers ordinarily are not feasible because of thedifferent kinds of experience required on the different units. It doesnot appear that, even in an emergency situation, the process supervisoralone would effect a transfer; rather he would ask a superior for addi-tional help.10 Over the superintendents are the refinery manager and the assistant refinery manager AMERICANOIL COMPANY399There is no evidence of any occasion since September 29, 1964, for aprocess supervisor to suspend an employee, although SuperintendentGifford testified that the process supervisors were told by the plantmanager that they had the power to discharge, discipline, and suspendemployees.The only instance mentioned by Superintendent Giffordocurred before September 29 and related to the superintendent's send-ing a shift foreman home after a stillman observed that the shift fore-man was inebriated.The record does not support any alleged authority of the processsupervisors to lay off or recall employees.There have been no recentinstances of layoffs and recalls.The procedures governing them hadbeen set out in collective-bargaining contracts and employer represent-atives indicated those procedures would still be followed.Testimonyof General Foreman Wishlinski indicated that these procedures, basedon seniority, do not allow for effective recommendations by anysupervisor.Promotion, too, is based largely on contract seniority provisions,and there is no evidence that process supervisors could effectively rec-omnnend a promotion that would depart from the contract provisions.The only testimony respecting a specific instance of a promotion wasthat of General Foreman Leonatti in the utilities division.He relatedan instance that occurred before the September 29 changeover, whenthe boilerroom engineers expressed surprise that a certain operatorwas not promoted after a periodic test under the progression system.Thereafter, he said, the Employer retested the operator.That theopinion of the engineers was one of the factors taken into account inthe Employer's determination to retest an operator under the contractprogression system cannot be said to amount to an effective recommen-dation for promotion where the Employer proceeded independentlyto retest the operator's ability.Similarly, there has been no instance of a discharge and no evidencethat the process supervisor has authority to effect a discharge. GeneralForeman Arkis of the chemicals department testified that, in the eventof a discharge, the process supervisor would be "in on the decision" aswould the shift foreman, but "discharge is a very serious thing andthis is normally not the one person that will do this. It is a consensusof opinion involving everybody up, and sometimes including therefinery manager."There is no evidence that any process supervisor, before or after theSeptember 29 changeover, has played a responsible part in the rewardof any employee. The Employer appears to rely on the bulletin's grantof authority to the process supervisor to evaluate the work and conductof employees, and to make proficiency reports and recommendationsfor increases and advances. It is apparent from Superintendent Gif-ford's testimony that before September 29 process supervisors under 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir former job titles did not regularly evaluate the work of theirassistants.Two process supervisors testified that they were told only a weekbefore the hearing to fill out evaluation reports on employees withwhom they had worked at some time. Neither had filled out suchreports before that time.Foreman Wishlinski testified that the evalu-ations will be used principally for training and counseling purposes.In view of the contract progression system and contract wage sched-ules, we do notbelieve that the record supportsa conclusionthat theprocess supervisorscan reward employees through the evaluations orin any other manner.There is no evidence that any process supervisor has adjusted griev-ances.Although management witnesses testified that process super-visors have such authority,in the only instance of the presentation ofa grievance to a process supervisor since September 29, 1964, the out-come depended on a decision by the assistant general foreman who wassuperior to the process supervisor.The process supervisor involvedtestified that he did not think that he had authority to adjust theemployee's grievance as he thought it should be adjusted in view of thedirection on the matter received from his superior.In the absence of any of the other usual indicia of supervisory status,there remains for consideration only the question whether these processsupervisors responsibly direct the work of other employees.TheEmployer contends that they do, whereas the Petitioner argues thatthe duties of this group are only routine and do not require the use ofindependent judgment.There is a substantial hierarchy of supervision at the plant in thedaytime.And at night and on weekends, there is always a shift fore-man in charge. Further, the foreman superior to the shift foreman isalways on call weekends and holidays, and any foreman may be calledin an emergency. The process supervisor is the highest paid workerpresent in a unit.But this is equally true of other units where thestillmen have not been designated process supervisors.The decisions that the process supervisor is called upon to makerespecting maintaining proper temperatures, taking additional sam-ples, determining whether instruments are functioning properly, andvarying a blend, appear to be those normally a part of a highly skilledemployee's job involving complex equipment.The method of operat-ing the various units is prescribed in an operating manual as well asin daily orders passed on from the assistant general foreman. In anemergency situation the operator or process supervisor would usuallycall onthe shiftforemanand any other admittedsupervisorwho couldbe reached.The shutdown, turnaround, and startup for the purpose of repairinga unit occurs infrequently, and every admitted supervisor is present AMERICAN OIL COMPANY401at such times. Similarly, in a complete shutdown, all admitted super-visory personnel are present.A written manual sets out the startupand shutdown procedure.The decision to shut down for cleaning orlack of feed stock is generally made by one of the foremen. In a veryhazardoussituation, the process supervisor or even an operator mayshut down the equipment.But short of this emergency, the shiftforeman orassistant general foreman would decide whether to shutdown.The process supervisor cannot himself call for assistance from an-other unit. Indeed, in most situations such a call would be of no availbecause, asSuperintendent Gifford testified, "the process supervisorand his crew are trained on a particular unit. It is a highly complexthing.They know this unit and they cannot willy-nilly move toanother unit. . . ." It is the shift foreman who would obtain help orreplacementswhen needed.Similarly, the shift foremanreleasesemployees on duty.AlthoughSuperintendent Gifford testified that the process supervisor can releasean operator from the unit if he is ill, to go to a funeral, or if the unit hastoo many employees, he gave no specific example of such occurrence.The writing up of work orders for mechanical repairs by processsupervisorsappears to be but an administrative and routine task. Itwas newly instituted after September 29.Although it may be assumedthat some judgment is required to determine that repair work is needed,an operator may make this determination. The procedure for author-izing hazardous work still requires several supervisors' authorization.And shift foremen still assign priorities to repair work requested bythe process supervisor.The authorizing of repairs does not substanti-ate supervisory responsibility for the work of other employees on theunit.Scheduling and assignment of work on the unit is done a week inadvance by the general foreman.Employees then work steadily onthat part of the unit where they have experience, although there may besome changearound to gain different experience.Any authority toassign exercised by the process supervisor to carry the operation f or-ward appears to be no more than is customary for the more experiencedand skilled member of such a highly specialized mechanical crew.We find that the control exercised by the process supervisor over hisassistants"is not the type of control contemplated in the statutorydefinition of a supervisor; it is not the authority responsibly to directother employees which flows from management and tends to identifyor associatea worker with management." 11"Southern Bleachery and PrintWorks, Inc,115 NLRB 787, 791, enfd. 257 P. 2d235 (C.A. 4),cert.denied 359 U.S. 911;United States Gypsum Company,116 NLRB656, 660;United States Gypsum Company,121NLRB 370, 373.206-446-66-vol. 154-27 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDConclusionThe alleged alteration in the status of process supervisors after Sep-tember 29, 1964, did not result from a change in manufacturing opera-tions or a realignment or reorganization of processing personnel.Theprocess supervisors did the same work with the same number of assist-ants after that date as they had done before, when classified as stillmen,pumpers, engineers, and treaters.Moreover, not all stillmen, pumpers,and engineers were reclassified as process supervisors.Some of theemployees in these classifications, although performing the same workas the reclassified individuals, retained their old job titles and are con-cededly still nonsupervisory employees.12As set out above, the allegedchanges in the responsibilities and authority of the process supervisorscreated by the bulletin of September 29, 1964, are more illusory thanreal.To accept the contention of the Employer that the process super-visors are supervisors would result in a marked disproportion in theratio of supervisors to nonsupervisors.13Finally, for the many yearsuntil 1964 that the Employer bargained collectively for its operatingand maintenance employees, it recognized that the process supervisorsunder their former job titles of Stillman, pumper, engineer, and treaterwere not supervisors.For all the foregoing reasons, we find that, de-spite their title and the bulletin of September 29, 1964, the processsupervisors do not possess and exercise actual supervisory duties andauthority and therefore are not supervisors who share the power ofmanagement.At most the process supervisors are leadmen or the kindof minor supervisors that Congress did not intend to exclude from thecoverage of the Act.14Accordingly, we shall include the process super-visors in the operating and maintenance unit.We find that the following units, excluding from each professionalemployees, watchmen, guards, and supervisors as defined in the Act,are appropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.1.All operating and maintenance employees, including processsupervisors.13 In several cases the failure to reclassify may be attributable to the fact that thestillman or engineer worked alone without assistanceBut in other cases where nochange was made, the stillman or engineer had one or more operator assistants.Thiswas true, for example, in the compound house, the sulfurized dipentene plant, and theBOT plant.13Mt. Clemens Metal Products Company,126 NLRB 1297,1298, enfd.asmodified 287F. 2d 790 (C.A.6) ; United States Gypsum Company,119 NLRB 1415,1417-1418;PervelCorporation,119 NLRB 497, 499.14N.L.R.B. v. Southern Bleachery&PrintWorks,Inc.,257 F 2d 235, 239(C.A. 4)See alsoSouthern Bleachery and Print Works, Inc.,115 NLRB 787,791-792;NorthernVirginia Steel Corp.v.N.L.R.B.,300 F 2d 168,171-172(C.A4) ; NL.R.B. v. NorthCarolina Granite Corporation,201 F. 2d 469(C.A.4) ; N.L.R.B. v.Griggs Equipment,Inc.,307 F. 2d 275, 279(C.A.5) ; N.L.R.B. v.Quincy Steel Casting Co.,Inc.,200 F. 2d293, 296 (C.A.1) ; Precision Fabricators v. N.L.R.B.,204 F. 2d 567, 569(CA. 2) ;N.L.R.B. v. R. H. Osbrink,et al., etc, d/b/a R. H. Osbrsnk Manufacturing Company,218F. 2d 341, 344(C.A. 9), cert. denied 349 U.S. 928. AMERICANOIL COMPANY4032.All office and clerical employees,excluding confidential employees.[Text of Direction of Elections omitted from publication.]APPENDIX AAMERICAN OIL COMPANYWood River Refinery P. O. Box 182 Wood River,Illinois 62095MANUFACTURING DEPARTMENTJ. A. NORGAARDBULLETINManagerR. A. JACKAssistant ManagerIn re : Stillmen, Treaters, Pumpers, Engineers on No. 5 P.S., No. 2FCU, Ultraformer, Central Pump House, Poly Plant, AllyPlant, Boiler Room, Detergent Additives Plant, SulfurizingPlant, andAsphalt Plant.The subject employees have had and have exercised many of the dutiesand responsibilities hereinafter set forth.The full extent of theirauthority has not been established or clearly stated by the RefineryManager. In order to ensure that all employees completely understandthe extent of the authority, duties, and responsibilities of the subjectemployees, the following written delegation is being promulgated.Effective immediately, the incumbents in the above-named positionsare classified as Process Supervisors.They have and shall have andexercisethe following authority, duties, and responsibilities:1.Responsibility to direct the work of the employees on his shift andby the use of independent judgment and discretion to determinewhich work shall be clone and how, when, and by whichemployeesit shall be done in starting up, shutting down, operating, and con-trolling of the unit or facility and in so doing to make work assign-ments and to issue orders and instructions to such employees inbehalf of the Company with which they are required to comply.2.To supervise, observe, inspect, and evaluate the work and conductof the employees on his shift and to make proficiency and otherreports concerning such employees and to make recommendationsfor increases, advancements, etc., based thereon which shall be givenparticular consideration and weight.3.To.recommend effectively which employees shall work on his shift.4.To have immediate and direct charge of the unit or facility to whichassigned in respect to access thereto by the employees on his shiftand all other employess.5.To grant permission to employees on his shift to leave or absentthemselves from the unit or facility and from their usual or regu-larly assigned areas or places of work. 404DECISIONS OF NATIONAL LABOR RELATIONS BOARD6.To entertain and adjust grievances and complaints of the employeeson his shift which arise during such shift and which concern work-ing conditions and relations with other employees and with theCompany and otherwise to provide for and to maintain the orderly,harmonious, and efficient working together of such employees in theaccomplishment of the work to be done.7.To administer appropriate discipline in accordance with prescribedprocedures.This bulletin in published for the purpose of clarifying and establish-ing the position and supervisory status of the subject employees whoin addition to the foregoing shall continue to have and exercise theauthority, duties, and responsibilities heretofore established.J. A. NorgaardWood River, IllinoisSeptember 29, 1964Morganton Dyeing and Finishing CorporationandTextile Work-ers Union of America,AFL-CIO, CLC.Case No. 11-CA-2436.August 11, 1965DECISION AND ORDEROn June 3, 1965, 'Trial Examiner Stanley N. Ohlbaum issued hisDecision and Report on Objections to Election in a consolidatedproceeding, finding that the Respondent had engaged in certainunfair labor practices alleged in the complaint in Case No. 11-CA-2436 and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner's Decision.The Trial Examiner further found that the Respond-ent had not engaged in certain other unfair labor practices allegedin the complaint and recommended the dismissal of these allega-tions.With respect to the objections to election in Case No. 11-RC-1947, the Trial Examiner found that they have merit, and recom-mended that the election held on May 15, 1964, be set aside and anew election be directed.The Respondent filed exceptions to theTrial Examiner's Decision and Report on Objections to Electioninsofaras the Respondent was found to have violated the NationalLabor Relations Act, as amended, and to have engaged in objec-tionable conduct, and filed a brief in support thereof.No exceptionswere filed by the General Counsel or the Charging Party.On July 14, 1965, and after the case was transferred to the NationalLabor Relations Board, the Petitioner in Case No. 11-RC-1947requested permission to withdraw its petition in that case. On July 19,154 NLRB No. 31.